Callahan, J.
(dissenting). I view existing precedent to mandate reversal and a new trial. This court has twice reversed convictions, in the interest of justice, based on nearly identical language in the court’s instructions on intent (People v Harris, 77 AD2d 804; People v Egan, 72 AD2d 239), even in the absence of a proper exception. Here, defendant made timely exception to the court’s instruction; nevertheless, the majority find the error to be harmless. Although it is true that the main issue at trial was the identity of the perpetrator of the crime, nonetheless the People were required to prove intent as an element of murder in the second degree beyond a reasonable doubt. The Fourteenth Amendment’s guarantees prohibit shifting to the defendant the burden of disproving an element of the crime charged. The court’s instruction on this vital element of the crime impermissibly shifted the burden of proof from the People (Sandstrom v Montana, 442 US 510). Since there was no other qualifying language (see People v Gray, 71 AD2d 295) and inasmuch as the court refused to correct such error upon defendant’s timely objection, the charging of the presumption without qualification must now be viewed as a violation of the Constitution (Sandstrom v Montana, supra), as well as State law (People v Thomas, 50 NY2d 467, 473). Furthermore, I disagree with the majority that there was no error in the trial court’s ruling with respect to the admission of certain statements made by defendant to personnel in the waiting room of his attorney’s office. The record reveals that defendant telephoned the office of an attorney who was representing him on another pending charge and went to the office at their request. The trial court erroneously concluded that the attorney-client relationship did not exist until defendant’s attorney arrived at his office. Contrary to the majority’s view, it appears to be "clear that defendant had gone to the attorney’s office for the purpose of securing legal advice or assistance. Since the attorney-client privilege applies to “a confidential communication *977made between the attorney or his employee and the client in the course of professional employment” (CPLR 4503, subd [a], emphasis added), I would remit for a further in camera hearing to determine (1) whether the two. secretaries and a paralegal were, in fact, “employees” of defendant’s attorney (cf. People v Doe, 99 Misc 2d 411, 415-416) and (2) whether such statements were made in the “presence of strangers” (there being unsubstantiated claims that an unnamed third party was present) which would take the statements outside the privilege (People v Belge, 59 AD2d 307, 309). Although the burden of proving each element of the claimed privilege rests upon the defendant (Matter of Priest v Hennessy, 51 NY2d 62, 69; People v O’Connor, 85 AD2d 92), the trial court’s erroneous ruling precluded defendant from offering proof to support his claim of privilege. (Appeal from judgment of Supreme Court, Monroe County, Kennedy, J. — murder, second degree.) Present — Hancock, Jr., J. P., Callahan, Denman, Boomer and Moule, JJ.